Appellant states in his motion for rehearing that the indictment does not charge any offense known to the laws of Texas; that it is vague, uncertain and not sufficiently specific to apprise the appellant of the evidence to be introduced against him.
When arraigned on the indictment with his attorney present he pleaded guilty to the charge and thereafter brought this appeal. There is no attack made on the indictment in the court below and we do not think that it is subject to the objection stated in the motion for rehearing.
The motion for rehearing is accordingly overruled. *Page 468